Title: To George Washington from Peter Scull, 19 May 1779
From: Scull, Peter
To: Washington, George



Sir.
War-Office [Philadelphia] 19th May 1779

Your Excellency’s Letter of the 10th instant inclosing the arrangement of the ninth Virginia Regiment was delivered the 15th by Colonel Gibson. Commissions have been issued and delivered in consequence of it. I herwith transmit the promotions in the 6th Regiment of Connecticut, occasioned by the resignation of Captain Pond. I have the honor to be with profound respect Your Excellency’s most hb. Serv.
P. Scull Secretary
